

Exhibit 10.3
This SUPPLEMENT NO. 1 dated as of July 23, 2019 (this “Supplement”), is
delivered in connection with (a) the Security Agreement dated as of October 2,
2018 (as amended, restated or otherwise modified from time to time, the
“Security Agreement”), among Basic Energy Services, Inc., a Delaware corporation
(the “Borrower”), certain subsidiaries of the Borrower (such subsidiaries
together with the Borrower, the “Debtors”) and Bank of America, N.A. (“Bank of
America”), as administrative agent (in such capacity, the “Administrative
Agent”) for the benefit of the holders of the Secured Obligations (as defined
therein) and (b) the Guaranty dated as of October 2, 2018 (as amended, restated
or otherwise modified from time to time, the “Guaranty”) made by the Debtors
other than the Borrower (the “Guarantors”) for the benefit of the Administrative
Agent and the Lenders.
Reference is made to the ABL Credit Agreement dated as of October 2, 2018 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent. Pursuant to the Guaranty, the
Guarantors have agreed to guarantee, among other things, the full payment and
performance of all of the Borrower’s obligations under the Credit Agreement.
The Debtors have entered into the Security Agreement and the Guarantors have
entered into the Guaranty as a condition precedent to the effectiveness of the
Credit Agreement or the amendment thereof. Section 7.12 of the Security
Agreement and Section 19 of the Guaranty provide that additional Subsidiaries of
the Borrower may become Debtors under the Security Agreement and Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Supplement. Each of the undersigned Subsidiaries (each a “New Debtor” and
collectively the “New Debtors”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Debtor under the Security
Agreement and a Guarantor under the Guaranty.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement, the Guaranty, and the
Credit Agreement.
Accordingly, the Administrative Agent and each New Debtor agree as follows:
SECTION 1. In accordance with Section 7.12 of the Security Agreement, each New
Debtor by its signature below becomes a Debtor under the Security Agreement with
the same force and effect as if originally named therein as a Debtor, and each
New Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct in all material respects on and as of the date
hereof. The Schedules to the Security Agreement are hereby supplemented by the
Schedules attached hereto with respect to each New Debtor. In furtherance of the
foregoing, each New Debtor, as security for the payment and performance in full
of the Secured Obligations (as defined in the Security Agreement), does hereby
create and grant to the Administrative Agent, for the benefit of the holders of
the Secured Obligations, a security interest in and lien on all of such New
Debtor’s right, title and interest in and to the Collateral of such New Debtor.
Each reference to a “Debtor” in the Security Agreement shall be deemed to
include the New Debtors.
SECTION 2. In accordance with Section 19 of the Guaranty, each New Debtor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor, and each New Debtor hereby
(a) agrees to all the terms and provisions of the Guaranty applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Debtors.
SECTION 3. Each New Debtor represents and warrants to the Administrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
SECTION 4. This Supplement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
SECTION 5. Except as expressly supplemented hereby, the Security Agreement and
the Guaranty shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.




--------------------------------------------------------------------------------



SECTION 7. All communications and notices to any New Debtor under the Security
Agreement or the Guaranty shall be in writing and given as provided in Section
7.2 of the Security Agreement to the address for such New Debtor set forth under
its signature below.
SECTION 8. Each New Debtor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.







































































































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each New Debtor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as the day and year first
above written.




AGUA LIBRE HOLDCO LLC, a Delaware
limited liability company.BY: /s/T. M. "Roe" PattersonNAME: T. M. "Roe"
PattersonTitle: President and Chief Executive Officer Address: 801 Cherry
street, Suite 2100, Fort Worth, TX 76102


AGUA LIBRE ASSET CO LLC, as a Debtor
limited liability company.BY: /s/T. M. "Roe" PattersonNAME: T. M. "Roe"
PattersonTitle: President and Chief Executive Officer Address: 801 Cherry
street, Suite 2100, Fort Worth, TX 76102



AGUA LIBRE MIDSTREAM LLC, a Delaware
limited liability company.BY: /s/T. M. "Roe" PattersonNAME: T. M. "Roe"
PattersonTitle: President and Chief Executive OfficerAddress: 801 Cherry street,
Suite 2100, FortWorth, TX 76102


BANK OF AMERICA. N.A., as Administrative
AgentBY: /s/Tanner PumpNAME: Tanner PumpTitle: Senior Vice President


























--------------------------------------------------------------------------------



Supplemental Schedules
to the Security Agreement




SCHEDULE 3.3
ORGANIZATION & LOCATION INFORMATION



DebtorJurisdiction & Type of OrganizationOrganizational ID#Chief Executive
Office, Sole Place of Business or Principal ResidenceAgua Libre Holdco
LLCDelaware limited liability company7461954801 Cherry Street, Suite 2100, Fort
Worth, TX 76102Agua Libre Asset Co LLC Delaware limited liability
company7461956801 Cherry Street, Suite 2100, Fort Worth, TX 76102Agua Libre
Midstream LLC Delaware limited liability company7461947801 Cherry Street, Suite
2100, Fort Worth, TX 76102





























































--------------------------------------------------------------------------------



SCHEDULE 3.4
CERTAIN COLLATERAL






Nothing to disclose.








































































--------------------------------------------------------------------------------



SCHEDULE 3.5
PLEDGED INSTRUMENTS






Nothing to disclose.








































































--------------------------------------------------------------------------------



SCHEDULE 3.7
BANK ACCOUNTS






Nothing to disclose.



















